Citation Nr: 1236566	
Decision Date: 10/22/12    Archive Date: 11/05/12

DOCKET NO.  11-04 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) pursuant to 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from March 1942 to January 1944.  The Veteran died in 2007.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

This case was previously before the Board in September 2011 and was remanded for additional development.  The RO has complied with the remand directives.  
 
A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 


FINDINGS OF FACT

1.  The Veteran died in March 2007 at the age of 87 years at a non-VA medical facility.  The death certificate listed the causes of death as being an acute myocardial infarction and coronary artery disease.  

2.  No competent evidence of record establishes or suggests that treatment provided by VA on February 20, 2007, or thereafter, was indicative of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA.  The only medical opinion weighs against the claim.


CONCLUSION OF LAW

The criteria for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for dependency and indemnity compensation benefits have not been met. 38 U.S.C.A. §§ 1151, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.361 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.  App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In compliance with the duty to notify the appellant of what information would substantiate his claim, the appellant was advised that VA used a Schedule for Rating Disabilities (Schedule) that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  

The Board finds that the agency of original jurisdiction (AOJ) has satisfied the duty to notify as required by the VCAA by means of multiple letters sent to the appellant over the course of this appeal. The appellant was informed of the types of evidence required to substantiate the claim for compensation pursuant to the provisions of 38 U.S.C.A. § 1151 and of her, and VA's, respective duties for obtaining evidence. The appellant was also asked to submit evidence and/or information in her possession to the AOJ. Notice informing the appellant of how VA determines disability ratings and effective dates was also provided.

Here, the VCAA duty to notify was satisfied by way of letters sent to the appellant dated in February 2009 that fully addressed all notice elements.  The letter included an attachment which specifically discussed claims under 38 U.S.C.A. § 1151.  

VA has a duty to assist the appellant in the development of the claim.  This duty includes assisting the appellant in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA outpatient treatment records and private medical records.  Additionally, a VA opinion was issued regarding the appellant's claim in June 2012.  

Neither the appellant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Merits of the Claim

The appellant contends that the Veteran died as the result of the lack of proper treatment by the VA for the Veteran's coronary artery disease. Essentially, the appellant alleges that the VA failed to timely provide the Veteran with a cardiologist to treat his worsening coronary artery disease and/or failed to properly treat the Veteran despite his visibly deteriorating condition. Rather, she asserts that the Veteran was seen by a VA physician rather than a cardiologist, and was sent home, where he collapsed, was hospitalized, and ultimately died of an acute myocardial infarction shortly thereafter.  As there is no probative medical evidence of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, the Veteran's claim is denied.  

Dependency and Indemnity Compensation (DIC) shall be awarded for a qualifying death of a veteran in the same manner as if the death were service connected. Such is considered a qualifying death if the death was not the result of the veteran's willful misconduct and the death was caused by hospital care, medical or surgical treatment, or examination, and the proximate cause of the death was (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care, medical or surgical treatment, or examination; or (2) an event not reasonably foreseeable. 38 U.S.C.A. § 1151(a). 

To establish actual causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's death. Merely showing that a veteran received care, treatment, or examination and that the veteran has died does not establish cause. 38 C.F.R. § 3.361(c)(1). 

Medical treatment cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress. 38 C.F.R. § 3.361(c)(2). The proximate cause of death is the action or event that directly caused the death, as distinguished from a remote contributing cause. 38 C.F.R. § 3.361(d). 

Showing that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care, medical or surgical treatment, or examination proximately caused death can be done by one of two ways. First, fault can be shown by evidence that VA failed to exercise the degree of care that would be expected of a reasonable health care provider. Second, fault can be shown by evidence that VA furnished the care without the veteran's, or in appropriate cases, the veteran's representative's informed consent. See 38 C.F.R. § 3.361(d)(1)(i)-(ii). 

VA and private treatment and hospitalization records indicate that the Veteran was being treated for multiple clinical conditions at the time of his death, including; coronary artery disease, diabetes mellitus, hypertension, hyperlipidemia, history of cerebrovascular accident, depression, abdominal aortic aneurysmectomy, benign prostatic hypertrophy, diverticulitis, and hiatal hernia. The record also shows that the Veteran had a long history of coronary artery disease, with coronary artery bypass graft times four, hypertension, and a cerebrovascular accident and transient ischemic attack. He received treatment for these disorders both through the VA as well as from private providers. 

An August 2006 VA nutritional consultation indicated that the Veteran had been doing well until becoming sick while on vacation in early 2006. At that time he was hospitalized for diarrhea, appetite loss, and weight loss, and despite being released from the hospital, the August 2006 nutritionist noted that the Veteran had remained weak. 

In a December 2006 VA treatment record, the Veteran's physician noted the Veteran's weakened condition following his illness and hospitalization earlier that year. Subsequent VA treatment records show continued treatment for the Veteran's numerous clinical conditions.

On February 20, 2007, the Veteran was seen by a VA physician for complaints of left leg swelling for the past three days.  The Veteran denied any complaints of shortness of breath, chest pain, or difficulty urinating. 

The VA physician diagnosed left ankle edema, prescribed Lasix, and advised Tylenol and leg elevation. The Veteran was also advised to seek emergency room treatment if symptoms worsened. 

The physician noted that the Veteran's coronary artery disease was stable but advised a stress test and second echocardiogram. The Veteran indicated he would follow up with his private physician as well as see a private cardiologist. 

Later that evening, the Veteran was brought by paramedics to the emergency room at Westside Regional Hospital Center and was admitted with a diagnosis of respiratory failure. The Veteran was discharged on February 24, 2007 to a skilled nursing facility with diagnoses of respiratory failure, probable aspiration pneumonia, congestive heart failure, type two diabetes, hypertension, and anemia. 

Thereafter, the Veteran was admitted to Tamarac Rehab and Health Center where he received physical and occupational therapy, as well as treatment for pressure ulcers. His admitting diagnoses were pneumonia, respiratory failure, and decubitus ulcer on the buttocks. A history of myocardial infarction, hypertension, bundle branch block, and type two diabetes was also noted.

Emergency room records from University Medical Center dated in March 2007 indicated that the Veteran was found unresponsive in his nursing home with copious food material in the oropharynx. He was transported to the emergency room, where despite CPR and all attempts to revive the Veteran, he passed away. The death certificate reveals that the Veteran died of acute myocardial infarction and coronary artery disease.

The appellant has asserted that the VA failed to provide proper medical care for the Veteran despite knowing how severe his coronary artery disease was just prior to his death. She contends that at the February 20, 2007 visit, the VA failed to provide a cardiologist to treat the Veteran, but rather sent him home just to have him collapse from his coronary artery disease later that evening.  

A VA opinion was issued in June 2012.  The examiner conducted a full review of the claims file.  He opined that the medical care provided by the VA on February 20, 2007 was appropriate.  The Veteran did not give any history of shortness of breath, chest pain, or presyncopal or syncopal episodes. The examiner stated that a cardiology consultation at that time would not have made any difference.  Based on the findings and documentation, there is no evidence of any omission or commission.  

The examiner stated that it was probable that the Veteran probably aspirated while eating and developed aspiration pneumonia, which was responsible for his death.  The examiner noted that the Veteran had vascular disease since 1983 and coronary artery disease since 1996.  

While it is understandable that the appellant is upset at the loss of her spouse, the evidence does not suggest any fault on the part of VA treating personnel. The Board has considered the appellant's beliefs that VA was negligent in rendering medical services to the Veteran, but this is not supported by the medical evidence. 

There is no competent medical evidence or opinion of record that demonstrates that VA was negligent in rendering medical services to the Veteran, which proximately caused his death. Generally, lay statements may serve to support claims by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the issue in this case is a complex matter which requires specialized training for a determination as to causation, standard of care, foreseeability, etc., and it is therefore not susceptible of resolution by lay opinions. 

The appellant has submitted no competent evidence which tends to substantiate her contentions that the Veteran died due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical treatment to the Veteran, or an event not reasonably foreseeable. 

In the absence of competent evidence which demonstrates death as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, the Board concludes that entitlement to DIC pursuant to 38 U.S.C.A. § 1151 is not warranted. 

Thus, although the Board is sympathetic to the appellant's contentions, the Board is unable to provide any legal remedy. See Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992) ("This Court must interpret the law as it exists, and cannot 'extend . . . benefits out of sympathy for a particular [claimant].'"). Accordingly, the claim for DIC under 38 U.S.C.A. § 1151 must be denied.

The preponderance of the evidence is against the appellant's claim and the benefit-of-the- doubt rule does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).




ORDER

Entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1151 is denied.  



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


